NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       NGOC LAM PHAM, Appellant.

                             No. 1 CA-CR 15-0648
                              FILED 6-14-2016


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201400884
                The Honorable Michael R. Bluff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

David Goldberg Attorney at Law, Fort Collins, CO
By David Goldberg
Counsel for Appellant



                       MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Margaret H. Downie joined.
                             STATE v. PHAM
                            Decision of the Court

G E M M I L L, Judge:

¶1            Ngoc Lam Pham appeals his convictions and sentences for
one count of first degree money laundering, a class 2 felony; one count of
transportation or offer to sell a dangerous drug (methamphetamine), a class
2 felony; one count of use of a wire or electronic communication in a drug
related transaction, a class 4 felony; and one count of possession of drug
paraphernalia, a class 6 felony. Pham’s counsel filed a brief in compliance
with Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), stating that he has searched the record and found no arguable
question of law and requesting that this court examine the record for
reversible error. Pham was afforded the opportunity to file a pro se
supplemental brief but did not do so. See State v. Clark, 196 Ariz. 530, 537,
¶ 30 (App. 1999). For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            “We view the facts and all reasonable inferences therefrom in
the light most favorable to sustaining the convictions.” State v. Powers, 200
Ariz. 123, 124, ¶ 2 (App. 2001).

¶3             In September 2014, Heather Crawford texted Pham, known to
her as “Lee,” to arrange the purchase of a quarter ounce of heroin for herself
and two ounces of methamphetamine for Amanda Hobbs. The two drove
to Pham’s Glendale home. They arrived at Pham’s house at approximately
9:00 p.m. and entered through the garage.

¶4           There, Crawford and Pham used a pipe to smoke
methamphetamine. They discussed the quantity and price of the drugs and
completed the transaction, during which Pham requested a ride to a Camp
Verde casino. Hobbs agreed to take Pham to the casino for future lower
prices.

¶5            On the drive to the casino, Deputy E.L. stopped the group for
lane violations. Before he stopped the vehicle, Deputy E.L. had received a
tip from narcotics task force detectives that the car may be transporting
dangerous drugs. He received consent from Hobbs to search the car and
from Pham to search his bag. Within the bag was the pipe Crawford and
Pham used to smoke methamphetamine. Pham also claimed he had
$7,000.00 in cash in the bag. After Deputy E.L. discovered Hobbs’
methamphetamine and the heroin in the car, all three were arrested.

¶6            Pham was tried by a twelve-member jury. At the close of the


                                       2
                            STATE v. PHAM
                           Decision of the Court

State’s case in chief, Pham moved for a directed verdict under Arizona Rule
of Criminal Procedure (“Rule”) 20. Pham argued the pipe found in his bag
was not determined to have methamphetamine on it, and the testimony of
two officers conflicted on whether the pipe was clean or used. On the wire
communications charge, Pham claimed there was no way to prove he was
the one responding to Crawford’s texts about drug sales. He also claimed
there was no substantial evidence that the money found came from
racketeering or drug proceeds. Finally, Pham argued he did not offer to sell
methamphetamine and he was not included in Crawford’s plans to
distribute the drug.

¶7             The State noted the possession of drug paraphernalia statute
does not require that the pipe actually be used, just that there be an intent
to use it with illegal drugs. Furthermore, Crawford testified that she and
Pham smoked meth out of that pipe. She also testified that in the year she
had known Pham, she set up the drug transactions through text messages,
and on the evening in question, Pham was the one who completed the
transactions described in the messages. On the money laundering claim,
Crawford testified she saw Pham combine the money from their drug
transaction with the money in his wallet. The wallet was in Pham’s bag
along with the pipe and money. Moreover, the amount of money in Pham’s
bag was not merely $7,000.00 but actually more than $8,000.00; and the extra
$1,000.00 was consistent with the amount Crawford had paid Pham.
Finally, the State argued the text messages between Crawford and Pham
represented an offer to sell drugs. The court denied Pham’s Rule 20 motion.

¶8           The jury convicted Pham of first degree money laundering,
transportation or offer to sell a dangerous drug (methamphetamine), use of
a wire or electronic communication in a drug related transaction, and
possession of drug paraphernalia. Additionally, the State proved two
aggravating factors — the presence of an accomplice and offenses
committed in consideration of the receipt of anything of pecuniary value.

¶9            Before sentencing, Pham admitted to eight prior felony
convictions. He was permissibly sentenced to a slightly aggravated term of
23 years for money laundering, a slightly aggravated term of 23 years for
transportation or offer to sell a dangerous drug, a maximum term of 12
years for use of a wire or electronic communication in a drug related
transaction, and a maximum term of 4.5 years for possession of drug
paraphernalia. He was granted 349 days of presentence incarceration credit
and all sentences were ordered to be served concurrently.




                                      3
                              STATE v. PHAM
                             Decision of the Court

¶10           Pham timely appeals. This court has jurisdiction under
Article 6, Section 9, of the Arizona Constitution and Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A)(1), 13-4031 and 13-4033.

                                 DISCUSSION

¶11            The record reflects Pham received a fair trial. He was
represented by counsel at all stages of the proceedings against him and was
present at all critical stages.

¶12            We review the trial court’s denial of a Rule 20 motion de novo.
State v. Parker, 231 Ariz. 391, 407, ¶ 69 (2013). “The controlling question is
solely whether the record contains ‘substantial evidence to warrant a
conviction.’” State v. West, 226 Ariz. 559, 562, ¶ 14 (2011) (quoting Ariz. R.
Crim. P. 20(a)). Substantial evidence is proof that reasonable persons could
accept as sufficient to support a conclusion of guilt beyond a reasonable
doubt. Id. at ¶ 16 (citing State v. Mathers, 165 Ariz. 64, 66 (1990)). Both direct
and circumstantial evidence may be considered when determining whether
substantial evidence supports a conviction. Id. In weighing the
substantiality of the evidence, we view that evidence in the light most
favorable to sustaining the verdict. State v. Davolt, 207 Ariz. 191, 212, ¶ 87
(2004).

¶13            The trial court appropriately denied Pham’s Rule 20 motion.
The convictions are supported by the evidence. Crawford testified she
regularly established drug deals with Pham through text messages, smoked
methamphetamine from the pipe in Pham’s possession, purchased and
received the drugs from Pham on the night in question, and saw Pham
place the drug proceeds in his wallet. Further, Detective B.J. testified about
the use of casinos to launder money. Pham was on his way to a casino when
the car was stopped.        Detective B.J. also noted the unlikelihood of
consecutively winning over $1,000.00 from quarter and penny slot
machines four times in two days. We conclude substantial evidence was
presented from which a reasonable jury could have chosen to convict on
these charges.

                                CONCLUSION

¶14           We have reviewed the entire record for reversible error and
find none, and therefore affirm the convictions and resulting sentences. See
Leon, 104 Ariz. at 300.




                                        4
                             STATE v. PHAM
                            Decision of the Court

¶15          After the filing of this decision, defense counsel’s obligations
pertaining to Pham’s representation in this appeal have ended. Defense
counsel need to no more than inform Pham of the outcome of this appeal
and his future options, unless, upon review, counsel finds “an issue
appropriate for submission” to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On this court’s
own motion, Pham has 30 days from the date of this decision to proceed, if
he wishes, with a pro se motion for reconsideration. He also has 30 days
from the date of this decision to proceed, if he wishes, with a pro se petition
for review.




                                   :AA




                                         5